DETAILED ACTION

1.	This Office Action is in response to the communications dated 01/29/2021.
Claims 16-35 are pending in this application.
	Claims 1-15 have been cancelled.

Allowance / Reason for Allowance

2.	Claims 16-35 are allowed.
The followings examiner’s statements of reasons for allowance: 
Claims 16-22:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)):
wherein each of the dielectric spacers has a curved face, which is a convex shape convex toward the source/drain epitaxial layer;

Claims 23-29:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)):
a source/drain epitaxial layer in contact with the semiconductor wires which pass through the source/drain epitaxial layer, wherein the source/drain epitaxial layer includes SiP and wraps around the semiconductor wires; and


Claims 30-35:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)):
gate sidewall spacers disposed on opposing side faces of a part of the gate electrode layer above an upper most one of the semiconductor wires; and 
wherein at least one of the dielectric spacers is located above the uppermost one of the semiconductor wires and below the gate sidewall spacers.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 12, 2021